ITEMID: 001-23749
LANGUAGEISOCODE: ENG
RESPONDENT: AZE
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: MUTALIBOV v. AZERBAIJAN
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mr Ayaz Mutalibov, is an Azerbaijani national, who was born in 1938 and lives in Moscow. He was represented before the Court by Mr S. Abdullayev, a lawyer practising in Baku.
The facts of the case, as submitted by the applicant, may be summarised as follows.
The applicant was the first president of the Republic of Azerbaijan since it gained independence in 1991. He was elected by popular vote on 8 September 1991 and remained in office until 15 May 1992. Thereafter, the applicant left Azerbaijan and settled in Moscow.
At present, a criminal case is pending against the applicant before the Azerbaijani authorities. The government of Azerbaijan had asked the relevant Russian authorities to extradite the applicant to Azerbaijan, but this request was rejected. The applicant remains active in Azerbaijani politics and is a co-chairman of the Social Democratic Party of Azerbaijan.
Before the presidential elections of 15 October 2003, a number of the applicant’s political supporters in Azerbaijan formed a “voters initiative group” that decided to nominate the applicant as a presidential candidate for the upcoming elections. To this effect, on 16 July 2003 they filed an application with the Central Election Commission (the “Commission”). On 21 July 2003 the Commission rejected this application for failure to comply with the election laws and refused to register the applicant as a presidential candidate. No further explanations were given in the Commission’s formal decision.
Thereafter, the voters’ initiative group filed a suit in the Court of Appeal, requesting to quash the Commission’s decision as unlawful. On 24 July 2003 the Court of Appeal rejected this request. Upon an appeal in cassation, on 7 August 2003 the Supreme Court upheld the Court of Appeal’s decision.
